Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO2018/026320A1) in view of Lockwood (US 4,051,682).
 	Re claim 1, Lim teaches a boom clamp attachment capable of maneuvering an assembled section of panels (generally figure 1, [0057,0085-86]), the boom clamp attachment comprising: a gib frame (generally 107, figures 6A,6B), a boom quick-connect (generally connecting structure between 103 and 105, figures 2,4-6B) , a shaft arm axle (generally connecting structure between 105 & 106), a shaft arm torque assembly (generally 103), and at least one gib clamp assembly (generally 117,108); the at least one gib clamp assembly comprising a clamp support member having a first gib clamp on a first end and a second gib clamp on a second end (117 has 108’s on each end, figures 6A,6B); wherein the first gib clamp comprises at least one fixed finger (generally 111) and at least one moveable finger (generally 113) and the second gib clamp comprises at least one fixed finger (generally 111) and at least one moveable finger (generally 113), the moveable fingers moveable via a linear actuator (generally 130). Lim lacks a plurality of gib clamp assemblies with each coupled perpendicularly to an arm as claimed. However, gib clamp assemblies are merely a type of grab assembly & it is already well known in the art to have a plurality of grab assemblies connected in in series as shown for example by Lockwood (note figures 1,3) which has arm (generally 48) connecting grab assemblies (generally 44,46’s) to allow greater gripping support of lifted items (generally 10). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Lim in view of Lockwood as claimed in order to extend Lim’s gripping abilities to provide greater support of lifted items such as panel assemblies.
 	Re claim 2, Lim as already modified teaches (generally figures 6A,B) the at least one gib clamp assembly coupled to the shaft arm axle as broadly recited via a saddle (part of 105) having a keyway (the connection of 105 to 107).
 	Re claim 3, Lim as already modified teaches the first gib clamp and second gib clamp each comprise a clamp adjustment member (generally 114,115).
 	Re claim 4, Lim as already modified teaches a hydraulic bank (broadly the hydraulic pump/source that powers hydraulic motors, cylinder etc. [0013].
 	Re claim 5, Lim as already modified teaches the first gib clamp and second gib clamp each comprise a first grip plate and a second grip plate (generally figure 7A,7B the plates with bolts/nuts therein.
 	Re claim 6, Lim as already modified teaches (generally figures 6A-7B) a receiving aperture interposed between a) the at least one fixed finger and at least one moveable finger of both the first gib clamp and second gib clamp, and b) the first grip plate and second grip plate.
 	Re claim 7, Lim as already modified teaches (generally figures 6A-7B) the first gib clamp and second gib clamp (generally 108,108) each further comprise a fixed bracket (generally 111) and a moveable bracket (generally 113).
 	Re claim 8, Lim as already modified teaches the linear actuator (generally 130, figure 7A at least) comprises a piston and cylinder.


Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Breslav (US 2,418,692) in view of Lockwood (US 4,051,682) and Gallo (US 5,184,934).
	Re claim 9, Breslav teaches a boom clamp attachment capable of maneuvering an assembled section of panels, the boom clamp attachment comprising: a gib frame (generally 29), a boom quick-connect (generally 31), a shaft arm torque assembly (generally 17), and a plurality of gib clamp assemblies; the plurality of gib clamp each comprising a clamp support member assemblies (generally 34, figure 4) having a first gib clamp (generally 37,38,39, figure 4) on a first end and a second gib clamp (generally 37,38,39, figure 4) on a second end; wherein the first gib clamp and second gib clamp each comprise a plurality of clamping protrusions (generally 38’s); and wherein at least one of the clamping protrusions on the first gib clamp and at least one of the clamping protrusions on the second gib clamp are independently moveable using a linear actuator (generally 37 (36,41,43)). Broadly its independent as movements of each, 37 are not dependent on movements of other 37’s. Gallo teaches a clamp device with clamping means (generally 42,30,34,) with selectably controllable hydraulic cylinders (generally 48,54, figures 1-4, column 4, lines 17-34). For sake of speeding prosecution and avoiding unnecessary arguments however, it would have been obvious to one of ordinary skill to have used an equivalent alternative independent linear actuator means such as a cylinder in order to allow greater control over the gripping strength and squeezed depth to handle for example pieces that have greater shape/size/weight variation or to allow gripping or releasing at varied heights from the surface.
 	Breslav lacks a plurality of gib clamp assemblies with each coupled perpendicularly to an arm as claimed. However, gib clamp assemblies are merely a type of grab assembly & it is already well known in the art to have a plurality of grab assemblies connected in series as shown for example by Lockwood (note figures 1,3) which has arm (generally 48) connecting grab assemblies (generally 44,46’s) to allow greater gripping support of lifted items (generally 10) and varied connections on varied lifted items have varied orientations needing equivalent adjusted grab connections. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Breslav in view of Lockwood (etc.) as claimed in order to extend Breslav’s gripping abilities to provide greater support of lifted items such as panel assemblies.
	Re claim 10, Breslav (as well as Beslav as already modified) teaches the first gib clamp and second gib clamp each comprise a clamp adjustment member (generally 45,46, figure 4, column 3 lines 39+) for positioning the clamping protrusions.
 	Re claim 11, Breslav as already modified teaches a hydraulic bank for actuating the plurality of gib clamp assemblies.
 	Re claim 12, Breslav teaches the first gib clamp and second gib clamp each comprise a first grip plate and a second grip plate (generally figures 4,6; arms 45,46,41-44,etc.).
 	Re claim 13, Breslav teaches the clamping protrusions each comprise a receiving aperture (figure 4).
 	Re claim 14, Breslav teaches the first gib clamp and second gib clamp each further comprise a fixed bracket (generally 39) and a moveable bracket (generally 38).
 	Re claim 15, Breslav as already modified the linear actuator comprises a piston and cylinder.
 	Re claim 16, Breslav teaches a deck support (generally 31,34,etc., figure 1).
 	Re claim 17, Breslav teaches a deck support (generally 31,33,34,35, figure 1,4,5) comprises a center frame, a first arm, and a second arm, wherein each arm comprises an intermediate arm (generally 52,53) and a distal arm (generally 45,46) hingedly coupled to the center frame.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO2018/026320A1) in view of Jeffs (US 10,655,335) and Lockwood (US 4,051,682).
 	Re claim 18, Lim teaches  (generally figure 1, [0057,0085-86]) the apparatus and inherent method of using a boom clamp attachment for maneuvering a section of panels, capable of assembling a panel section at ground level, the panel section comprising one or more I-beams; placing the boom clamp attachment beneath the assembled panel section via a telescopic handler, wherein a plurality of gib clamp assemblies (generally 117,108) align with the I- beams, each gib clamp assembly comprising a clamping mechanism (generally figure 113,111,130,7A,7B); clamping each I-beam using the clamping mechanism; and maneuvering the panel section using the telescopic handler and boom clamp attachment. Lim is capable of using but does not specifically mention the panel section comprising I-beams or ground assembly. For sake of speeding prosecution and reducing arguments over interpretation, it is noted that references such as Jeffs already teach ground assembly (abstract, figures) and I-beam supports (generally 102,142; figures 1,3,7,etc.) are already well known for ease of reach and strong construction. 
 	Lim lacks a plurality of gib clamp assemblies as claimed. However, gib clamp assemblies are merely a type of grab assembly & it is already well known in the art to have a plurality of grab assemblies connected in in series as shown for example by Lockwood (note figures 1,3) which has arm (generally 48) connecting grab assemblies (generally 44,46’s) to allow greater gripping support of lifted items (generally 10). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Lim in view of Jeffs & Lockwood as claimed in order to extend Lim’s gripping abilities to provide greater support of lifted items and to use known means of strong construction within easy of reach of working personnel.
 	Re claim 19, Lim teaches (generally figures 1,3,6) the panel section is assembled using one or more holding brackets (generally 128,etc., figures 1,3,6).
 	Re claim 20, Lim does not mention the holding brackets comprise a spring to position the holding brackets. However, official notice is taken that it is well known in the art to use springs to bias items such as supports in a desired direction. It would have been obvious to one of ordinary sill in the art prior to filing to have modified Lim as claimed in order to bias the holding brackets is a desired orientation to support the assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bagge teaches it is known to have multiple grab assemblies (generally 5) adjustably connected to one another (connecting bracket 3, actuators 11,12; figures 2,3).
Fisher teaches a similar grab assembly system (generally system10, panels 70, support 30, frame 50, figures 1,13,24).
Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive.
Applicant argues that the prior references lacked multiple gib clamp assemblies connected as claimed. However, new reference Lookwood shows having multiple connected grab assemblies (gib clamp assemblies) is already known in the art and as noted above it would have been obvious to combine the references to provide greater support (by at least grabbing more areas spread out on the item lifted avoid too much force on a small area). Also though not written out above, Lim could have been used in place of Breslav, and applicant should keep that and the other cited prior art in mind in their response.
As applicant did not argue the official notice used in the prior rejection(s), that which was stated by the examiner in the official notice statement is taken as agreed with by applicant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652